Citation Nr: 1228813	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial increased rating for degenerative changes of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to September 2008.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, denied service connection for headaches and right shoulder and left knee disorders, and granted service connection and an initial 10 percent rating for lumbar spine disability.

In May 2010, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2010, the Board granted service connection for a right shoulder disability and denied service connection for a left knee disorder.  At that time, the Board remanded claims for service connection for headaches and an increased initial evaluation for degenerative changes of the lumbar spine to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In a January 2012 rating decision, the RO awarded a 20 percent evaluation for degenerative changes of the lumbar spine, effective from December 19, 2008, and a 40 percent evaluation, effective from January 12, 2011.


FINDINGS OF FACT

1.  Prior to December 19, 2008, degenerative changes of the lumbar spine were not manifested by flexion of the thoracolumbar spine less than 61 degrees; or, a combined range of motion of the thoracolumbar spine less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor were there any incapacitating episodes totaling at least 2 weeks during the past 12 months

2.  From December 19, 2008 to January 11, 2011, there was no evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months. 

3.  From January 12, 2011, degenerative changes of the lumbar spine are not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  Resolving all doubt in the Veteran's favor, myoclonic related headaches are due to the service-connected right shoulder disability.  


CONCLUSIONS OF LAW

1.  Prior to December 19, 2008, the schedular criteria for an initial rating in excess of 10 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5237-5243 (2011). 

2.  From December 19, 2008 to January 11, 2011, the schedular criteria for a rating in excess of 20 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.71a, DC 5237-5243. 

3.  From January 12, 2011, the schedular criteria for a rating in excess of 40 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.71a, DC 5237-5243.

4.  Myoclonic related headaches are proximately due to the service-connected right shoulder disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In June 2008 and March 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the June 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity or that headaches were related to service or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) ; they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence pertinent to his claim.

As noted above, in November 2010, the Board remanded the Veteran's case to the RO for further development, which included scheduling him for a VA examination. There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination in January 2011 and the examination report is of record.  The Board finds that the VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011).  The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that the current manifestations of his service-connected lumbar spine disability are more severe than is represented by the 10 percent rating assigned prior to December 19, 2008, the 20 percent rating assigned prior to January 12, 2011, and the 40 percent rating assigned thereafter.

The present appeal involves the Veteran's claim that the severity of his service-connected lumbar spine disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection for the lumbar spine disability.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran contends that a rating in excess of 10 percent prior to December 19, 2008, in excess of 20 percent from December 19, 2008 to January 11, 2011, and in excess of 40 percent thereafter, is warranted for his back disability.  Upon review of the evidence of record, the Board concludes that a rating in excess of the currently assigned 10 percent is not warranted prior to December 19, 2008, a 20 percent rating is not warranted from December 19, 2008 to January 11, 2011, and a rating in excess of 40 percent from January 12, 2011 for the lumbar spine disability, is also not warranted.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Under the General Rating Formula for rating spinal disabilities, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a, that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis.  Id. 

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Note (1). 

The Veteran maintains that his back disability warrants a rating in excess of 10 percent prior to December 19, 2008.  However, here, there is no medical evidence of record to reflect that the Veteran had forward flexion of the thoracolumbar spine less than 61 degrees, or a combined range of motion of the thoracolumbar spine less than 121 degrees.  A January 2008 VA examiner reported forward flexion of the lumbar spine to 80 degrees and an April 2008 service treatment report describes full range of lumbar spine motion.  While a June 2008 Physical Evaluation Board (PEB) report describes lumbar degenerative disc disease without motor neurologic deficits and notes forward flexion to 35 degrees on exam, the report references a May 1, 2008 range of motion measurement.  A May 1, 2008 service treatment record notes forward flexion of the cervical spine to 35 degrees, but does not include any lumbar spine range of motion testing.  It seems evident that the 35 degree forward flexion referred to in the June 2008 PEB did not refer to lumbar spine motion.  Nor is there evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such findings do not warrant a 20 percent rating for the back disability under DC 5237-5243 prior to December 19, 2008.  See 38 C.F.R. § 4.71a, DC 5237-5243. 

There is no medical evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less such as to warrant a rating in excess of 20 percent from December 19, 2008 to January 11, 2011.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Further, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine such as to warrant a rating in excess of 40 percent from January 12, 2011.

The Veteran filed his initial claim for service connection in June 2008.  The September 2008 rating decision granted service connection for the lumbar spine disability and assigned an initial 10 percent rating, effective September 9, 2008, the day after the Veteran's discharge from active service.  The January 2012 rating decision assigned a 20 percent rating from December 19, 2008, and a 40 percent rating from January 12, 2011.

Service treatment records include the Veteran's complaints of back pain and stiffness.  Results of x-rays of his lumbar spine taken in February 2007 revealed no degenerative disc or joint disease and no anterior or posterior spondylosis.

Results of a magnetic resonance image (MRI) of the Veteran's lumbar spine taken in March 2007 included an impression of mild to moderate multilevel degenerative changes involving both discs and posterior elements.

A January 2008 VA pre-discharge examination report includes the Veteran's complaint of a lumbar spine disorder with bilateral radiculopathy.  His symtoms included pain, tingling, decreased range of motion, and headache.  Precipitating factors included exercise, lifting, prolong standing, running, walking, bending, and alleviating factors were medication and rest.  The Veteran treated his back pain with physical therapy and visits to a pain management clinic.  

Objectively, the Veteran's gait was normal, his lumbar spine was normal in appearance, and there was tenderness to palpation along the bilateral lumbar paravertebral muscle.  No muscle spasm was noted and muscle strength was normal (5/5).  Straight leg raise was negative with localized paravertebral muscle pain right side greater than left.  Range of motion of the Veteran's spine was flexion to 80 degrees, extension to 25 degrees, and left and right lateral flexion and left and right rotation all to 30 degrees.  The examiner said that, although there was limited range of motion, there were no additional limitations from pain, fatigue, weakness, or lack of endurance following repetitive use noted.  

Additionally, neurological examination revealed that the Veteran's gait, stance, and coordination were normal.  Romberg test was negative.  Deep tendon reflexes were brisk 2+ in the extremities with no sensory deficits noted.  Results of x-rays taken at the time showed mild to moderate multilevel degenerative changes at L3-L4, L4-L5, L5-S1, involving both the discs and the posterior elements with neural foraminal narrowing, left greater than right.  Diagnoses included mild to moderate multilevel lumbosacral degenerative changes with radiculopathy and decreased range of motion.

Subsequent service treatment records, dated to April 2008, reflect the Veteran's continued complaints of lumbar spine pain.  When evaluated on April 11, 2008, the Veteran reported worsened low back pain with coughing or sneezing, with straining during bowel movement, with sitting, standing, lying down, and changing position.  Objectively, his lumbosacral spine revealed tenderness on palpation with spasms of the paraspinal muscles, bilaterally, with full range of motion.  

A May 1, 2008 service treatment record shows that the Veteran was seen in the physical therapy clinic because of his lumbar spine disability and separation examination.  But the record states that he was referred to the clinic to obtain range of motion measurements regarding his cervical spine and active forward flexion was reported to 35 degrees.

A May 7, 2008 Medical Evaluation Board (MEB) report reflects the Veteran's history of lumbosacral disk degeneration that caused low back pain since 2005.  He also had shooting pains down his buttocks and into his thighs with occasional left leg numbness.  The March 2007 MRI results were described.  The Veteran's treatment included physical therapy without relief and he was advised by orthopedists that his problem was not surgical and recommended for a MEB.  The Veteran currently complained of a constant dull low back ache with almost constant tingling and numbness in both legs and pain that radiated into his toes, right greater than left.  He often walked with a slight limp.  

Objectively, there was tenderness to palpation of the paraspinous muscles in the lower back and pain on the right and left sides of the lower back.  There was no swelling, induration, erythema, warmth, and palpable spasm.  There was tenderness at the sciatic notch on both sides with decreased range of motion.  There was also decreased active flexion, extension, left and right rotation, and left and right lateral flexion.  Pain was exhibited in all regions in all ranges of motion.  Neurological examination revealed normal sensory, motor, and coordination findings.  Balance, gait, and stance were normal and reflexes were 2+ in all extremities.  Diagnoses included lumbosacral degenerative disk disease with chronic low back pain that was considered medically unacceptable, and the Veteran was referred to the PEB.

VA medical records, dated in October 2009, indicate that the Veteran was referred for chiropractic treatment due to point tenderness of the lumbar spine and paraspinous muscles on palpation, with negative MRI results.

Private treatment records, dated in November 2009, reveal radiologic findings of spinal biomechanical alterations and minute spondylosis, and the Veteran underwent a diagnostic lumbar medial branch block in December 2009.

During his May 2010 Board hearing, the Veteran testified that he had spasms and was unable to sit correctly (see Board hearing transcript at page 20).  He had pain along his lumbar back and felt numbness and tingly in his leg.  The Veteran said he sat twisted in the chair in an effort to relieve the pressure or pain.  He stated that he lost approximately three to five days of work in the last year due to back pain (Id. at 25). 

On January 12, 2011, the Veteran underwent VA examination.  According to the examination report, the Veteran reported having chronic lumbar pain that radiated to his lower extremities and that progressively worsened for which he took nonsteroidal anti inflammatory medication.  He had severe flare ups of back pain weekly that lasted hours and prevented his normal activities.  Sudden movements worsened his condition and rest helped it.  The Veteran denied having bowel or bladder problems, erectile dysfunction, and paresthesias.  He had numbness, leg or foot weakness, falls, and unsteadiness.  The Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain that was constant and severe.  He had dull pain that radiated to both toes.  The Veteran had incapacitating episodes of back pain every three or four months that lasted days.  He said he did not use any devices or aids but was unable to walk more than a few yards. 

Objectively, the Veteran's posture showed his pelvis tilted left and stooped, with normal head position and symmetry.  His gait was abnormal in that he stooped.  There was no evidence of any abnormal spinal curvatures and no thoracolumbar spine ankylosis.  Left and right spasm, atrophy, tenderness, pain with motion, and weakness were noted, with guarding on the right.  

Range of motion of the Veteran's spine was flexion to 45 degrees, extension to 10 degrees, left and right lateral flexion and left and right lateral rotation, all to 20 degrees, with objective evidence of pain on active range of motion and pain following repetitive motion.  There were also additional limitations after three repetitions of range of motion primarily due to pain.  Range of motion after repetitive motion was flexion to 30 degrees, extension to 5 degrees, and right and left lateral flexion and right and left lateral rotation, all to 15 degrees.  Sensory examination findings revealed numbness, weakness, reflex and pain down both lower extremities.  Lasegue's sign was positive, bilaterally.  Results of an October 2009 MRI were reported as an essentially normal MRI of the lumbar spine.  

Further, the VA examiner reported no evidence of incapacitating episodes due to IVDS.  It was noted that the Veteran worked full time as barracks manager and lost one week due to back pain in the past twelve month period.  The diagnosis was degenerative lumbar spine with radiculopathy findings.  According to the VA examiner, the effect of the back disability on his occupation was that the Veteran was assigned different duties and had increased tardiness and absenteeism with decreased mobility, lack of stamina, and pain.

Upon review of the probative evidence of record, the Board finds that the Veteran's low back disorder does not warrant a rating in excess of 10 percent prior to December 19, 2008.  The objective medical evidence reflects that his spine disability was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees, or the combined range of motion of the thoracolumbar spine less than 121 degrees to warrant an increased rating.  This is so, because during the January 2008 VA examination, his forward flexion was to 90 degrees and, in April 2008, a service treatment record noted full range of motion, with spasms of the paraspinal muscles.  Although the June 2008 PEB report notes forward flexion to 35 degrees, this is evidently a reference to the cervical spine motion measurements obtained on May 1, 2008.  Nor were there clinical records referable to muscle spasms or guarding or incapacitating episodes such as to warrant a rating in excess of 10 percent prior to December 19, 2008.  Such findings do not warrant a rating in excess of 10 percent under any of the applicable rating criteria.  Nor was ankylosis shown during this period.  38 C.F.R. § 4.71a, DC 5237-5243.

The Board further concludes that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability from December 19, 2008 to January 11, 2011.  This is so because there were no clinical records referable to favorable ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or less, or incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months such as to warrant a rating in excess of 20 percent from December 19, 2008 to January 12, 2011.

Additionally, the Board finds that a rating in excess of 40 percent is not warranted from January 12, 2011.  The objective evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  In fact, the January 2011 VA examiner expressly stated that there was no thoracolumbar spine ankylosis and flexion was to 45 degrees (and 30 degrees after repetitive motion).  Nor are there clinical records referable to incapacitating episodes such as to warrant a rating in excess of 40 percent.  While the Veteran told the January 2011 VA examiner that he had incapacitating episodes of back pain every three or four months that lasted days, there is no objective evidence that a physician prescribed bed rest or that he had incapacitating episodes totaling at least 6 weeks during the past 12 months such as to warrant a rating greater than 40 percent for his lumbar spine disability.

In reaching its conclusion herein, the Board has considered all the manifestations of the Veteran's lumbar spine disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (to the effect that when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102.

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the January 2008 VA examiner reported pain on flexion at 80 degrees, and the January 2011 VA examiner noted pain on motion and after repetitions, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 10 percent evaluation prior to December 19, 2008, the 20 percent rating from December 19, 2008 to January 11, 2011, and the 40 percent rating assigned from January 12, 2011.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

In its January 2012 rating decision, the RO concluded that the Veteran's back disability met the criteria for a 20 percent rating from December 19, 2008, apparently based on the December 19, 2008 VA examination findings of the Veteran's cervical spine disability.  His cervical spine disability is currently awarded a separate compensable disability evaluation that is not the subject of this appeal.  The Board finds no basis for awarding a higher rating for lumbar spine disability.

The Board also notes that the Veteran has reported having radiating pain down his right and left legs with occasional numbness to the toes.  The Board observes that the September 2008 rating decision granted service connection for left and right lower radiculopathy that were assigned separate initial noncompensable disability evaluations.  There is no showing of additional neurological impairment warranting additional evaluations.  

Accordingly, the degenerative changes of the lumbar spine do not warrant a rating in excess of 10 percent prior December 19, 2008, a rating in excess of 20 percent from December 19, 2008 to January 11, 2008, or a rating in excess of 40 percent from January 12, 2011, under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for lumbar spine disability for the periods in question, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The Veteran testified that he lost approximately three to five days from work in the past year due to back pain and the January 2011 VA examiner indicated that the Veteran lost one week of work due to back pain.  The evaluations currently assigned adequately reflect the industrial impairment exhibited and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to additional "staged" ratings for the lumbar spine disability.  Based upon the record, the Board finds that no additional staged ratings are warranted.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in this case, the Veteran testified in May 2010, and told the January 2011 VA examiner, that he worked full time.  Thus, any further consideration of the Veteran's claim under Rice is rendered moot at this time. 

The Veteran contends that his headaches had their onset in service or are related to service-connected disability.

On a "Report of Medical History" completed by the Veteran in  November 2007, the Veteran reported headaches and neck stiffness  often.  The examiner noted headaches without evaluation by PCM;  and headaches, one-to-two weekly, described as neck pain and  without left occipitolateral, photophobia, or nausea and  vomiting.

Service treatment records show complaints of posterior neck pain  with frequent popping, aggravated by headaches, in March 2008.  

A report by the Service Medical Evaluation Board, dated in May  2008, reveals that the Veteran had a past medical history of frequent posterior neck pain; and that he often felt popping and  cracking with certain movements.  The report indicated that it  could happen with or without headaches, but was worse with his headaches.

In May 2010, the Veteran testified that the onset of his headaches was in military service; and that he had been having  headaches for awhile, at least once or twice monthly, and lasting from one day to six days.  The Veteran also testified that he took medication for headache pain, and underwent physical therapy for neck pain.

On VA examination in January 2011, the diagnoses included myoclonic related headaches.  The examiner indicated that these were likely related to service-connected right shoulder disability.  There is no indication in the record that the RO has reviewed this examination report and considered the findings in the context of the claim on appeal.  The RO has not provided the Veteran with a supplemental statement of the case (SSOC).  38 C.F.R. § 19.31(b)(1) (2011).  Ordinarily, the Board would remand the case in view of the due process deficiency.  However, as the Board is granting service connection, the Board finds that the Veteran is not prejudiced by the disposition of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Resolving all doubt in the Veteran's favor, the Board finds that myoclonic related headaches are related to the Veteran's service-connected right shoulder disability.  


ORDER

An initial increased rating for degenerative changes in the lumbar spine, currently rated as 40 percent disabling, is denied.

Service connection for myoclonic related headaches is allowed.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


